—Judgment unanimously reversed on the law with costs and judgment granted in accordance with the following Memorandum: County Court erred in determining that respondent’s notice of election to renew the lease was improper. The notice to renew was timely, definite, unequivocal and in strict compliance with the terms of the lease renewal clause (cf, American Realty Co. v 64 B Venture, 176 AD2d 226, 227, Iv denied 79 NY2d 756). The signature of the principal was placed on the notice by his secretary at his direction (see, 80 CJS, Signatures, § 6). Neither the incorrect identification of the lease term nor the use of CFM Enterprises’ stationery renders the notice ineffective. The response by petitioner showed neither that it was confused by respondent’s notice nor that it viewed the notice as failing to comply with the lease’s requirements for the exercise of the renewal option *891(see, Shubert Found, v 1700 Broadway Co., 173 AD2d 126, 131, Iv denied 81 NY2d 704). Finally, we reject petitioner’s contention that respondent is not entitled to exercise that option because it has breached other provisions of the lease (see, Berry v Stuyvesant, 245 App Div 516, 519). Thus, we grant judgment in favor of respondent and decree that respondent is entitled to possession of the premises described in the petition. (Appeal from Judgment of Oneida County Court, Buckley, J.— Eviction.) Present—Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.